DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments are acknowledged.  Applicant’s claim amendments, filed on 10/19/2021 have been fully considered and persuasive.  The claim objection of claims 9 and 11, 112 rejection on claims 5-7, 103 rejection on claims 1-9, and 10-15 are withdrawn due to claim amendments.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claim 1, Simmonds US 20100246003 teaches 
	a projection objective (figures 2, 5, and 8) for projecting an image from a first plane to an in-coupling grating (input regions 86 and 88 and claim 9  teaches each input region is arranged to direct its associated sub-image on the first grating of the first waveguide element) of a waveguide element (waveguide element 80) on a second plane, the objective comprising in order from the second plane (located on the side of device at 80).

Simmonds in view of Ichikawa US 20180314043 teaches projection objective (figures 1, 3, 6, and 10) comprising,
a first optical element group (figure 10, G1) having a positive effective focal length (figure 10, paragraph [0254] teaches first lens unit G1 having appositive refractive power), 
a second optical element group (figure 10, G2) placed between the first plane and the first optical element group and having a negative effective focal length (figure 10, paragraph [0254] teaches second lens unit G2 having a negative refractive power), and 
a third optical element group (figure 10, G3) placed between the first plane and the second optical element group and having a positive effective focal length (figure 10, paragraph [0254] teaches third lens unit G3 having a positive refractive power), 
wherein said optical element groups (figure 10, G1-G3) have refractive surfaces such that in order from the second plane 
the first refractive surface of the second optical element group (figure 10, G2) is concave towards the second plane (figure 10, image plane; lens unit G2 with lens L9 has an concave image side surface), and 
the second refractive surface of the third optical element group (figure 10, G3) is convex towards the first plane (figure 10, lens unit G3 with lens L12 has a convex object side surface), 
the objective comprising an aperture stop (figure 10, aperture stop S), which is located at the second plane or between the second plane (figure 10, image plane) and the first optical element group (figure 10, lens unit G1; as shown in figure 10A the aperture stop is between first optical element group and the second plane).

	wherein the objective is adapted to collect an image radius of                         
                            
                                
                                    R
                                
                                
                                    i
                                    m
                                    g
                                
                            
                        
                     from the first plane, wherein an edge field marginal ray height from the third optical element group (                        
                            
                                
                                    M
                                
                                
                                    r
                                    h
                                    G
                                    3
                                
                            
                        
                    ) satisfies the condition of 
                        
                            
                                
                                    R
                                
                                
                                    i
                                    m
                                    g
                                
                            
                        
                    -BFL * 0.44 <                         
                            
                                
                                    M
                                
                                
                                    r
                                    h
                                    G
                                    3
                                
                            
                        
                     <                         
                            
                                
                                    R
                                
                                
                                    i
                                    m
                                    g
                                
                            
                        
                     + BFL * 0.44,
wherein BFL is the back focal length (BFL) between the third optical element group and the first plane, measured in air, in combination with all other claimed limitation of claim 1.
	With respect to claims 2-8, and 10-17 these claims depends on claim 1 and is allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872